DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Rejections

Claims 1, 3-6, and 9 are pending. New claim 9 and amendments to claims 1 and 3-6 filed on 07/17/2021 are acknowledged. 

The previous rejection of claims 1 and 3-6 under 35 USC 112 (a) for lack of written description are withdrawn in view of amendments of the claims by the applicants.  

The previous rejections of claims 5 and 6 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit” in claims 1 and 3-6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.

Regarding claim 1, while the specification shows the determination unit to be a part of the control unit (see Fig. 2), claim 1 recites that the determination unit is independent of the control unit. The inconsistency between the specification and the claim makes the claim indefinite.

Regarding claim 3, with respect to the term “integrated value of current,” it is unclear when the integration of the current value starts and when does it end. It is further unclear if the first threshold value or the second threshold value become larger or smaller each time the integrated value of the current becomes smaller or larger than a third predetermined threshold value. Further, it is unclear by how much are the predetermined threshold values revised.

Regarding claim 4, it is unclear if the predetermined first threshold value and the predetermined second threshold value are revised (a) based on the integrated value of the current being smaller or larger than a third predetermined threshold value as recited in claim 3; (b) based on a ratio of the voltage to the current; or (c) both (a) and (b). Further, it is unclear by how much are the predetermined threshold values revised.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 6,524,450 (hereinafter called Hara).

Regarding claim 1, Hara discloses an electrolyzed water generation device comprising: an electrolytic chamber 10 to which water to be electrolyzed is supplied; a first power feeder 14 and a second power feeder 15 disposed facing each other in the electrolytic chamber 10; and a membrane 11 arranged between the first power feeder 14 and the second power feeder 15 and dividing the electrolytic chamber 10 into a first polar chamber 12 on a side of the first power feeder 14 and a second polar chamber 13 on a side of the second power feeder 15, characterized in that the electrolyzed water generation device A further comprises: a first flow passage 41 delivering electrolyzed water generated in one of the first polar chamber 12 and the second polar chamber 13 to a first water discharge port 43 or 44; a second flow passage 42 delivering electrolyzed water generated in another one of the first polar chamber 12 and the second polar chamber 13 to a second water discharge port 45 or 46; a flow passage switching valve 50 switching connections of the first polar chamber 12 and the second polar chamber 13 to the first flow passage 41 and the second flow passage 42; and  flow quantity sensors 81, 82 

Hara further discloses an electric control device 100 (reads on a control unit) that includes a control program for switching over the position of flow passage changeover valve 50 to switch the connections, and a control program for switching over the polarity of the electrodes 14, 14 (reads on a polarity switching unit) wherein the flow passage switching valve and the polarity switching unit are configured to be simultaneously switched (see Fig. 1 and column 4, lines 33-54).

Hara further discloses that the electric control device 100 comprises an integration timer (together read on a determination unit) that is capable of counting electrolysis time (Δt) in the electrolytic chamber and calculating an integrated value t1 of the electrolysis time by integrating the electrolysis time, and determining if the integrated value t1 reaches a first predetermined threshold value T1, counting time to calculate standby time by integrating the time after a stop of the water supply is detected by the water supply detection unit, and then determining if the integrated standby time t2 reaches a second predetermined threshold value T2, determining when the switching timing for the flow passage switching valve and the polarity switching unit arrives, and then switching the connections of the flow passage switching valve and the polarities of the polarity switching unit under a condition where the water supply has been stopped (see column 4, lines 47-62).

It is noted that many of the recited limitations in claim 1 are contingent limitations, i.e. the limitations have to be met only when some conditions precedent are satisfied. Regarding contingent limitations, MPEP states that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). However, "[t]he Examiner did not need to present evidence of the obviousness of the method steps that are not required to be performed under a broadest reasonable interpretation of the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04 (II)).

Regarding claims 5 and 6, Hara further discloses that the electric control device 100 is provided with a buzzer 103 and an alarm buzzer 104 (see column 4, lines 33-39), which read on a speaker for outputting various kinds of sounds guiding a user's operation. Hara further discloses that the electric control device 100 including an integration timer is capable of measuring the electrolysis time and determining if the electrolysis time is zero or not (see column 4, lines 47-62). Hara further discloses that the electric control device 100 is capable of activating the alarm buzzers 103 and 104 (see column 5, lines 5-8). 

It is noted that many of the recited limitations in claims 5 and 6 are contingent limitations, i.e. the limitations have to be met only when some conditions precedent are satisfied. Regarding contingent limitations, MPEP states that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). However, "[t]he Examiner did not need to present evidence of the obviousness of the method steps that are not required to be performed under a broadest reasonable interpretation of the claim. The broadest reasonable interpretation of a method (or process) claim having contingent 

Regarding claim 9, Hara further discloses that the electric control device 100 including an integration timer is capable of integrating the electrolysis time and resetting the integrated value to zero (see column 4, lines 47-62). It is noted that the recited limitation in claim 9 is a contingent limitation, i.e. the limitation has to be met only when some condition precedent is satisfied. Regarding contingent limitations, MPEP states that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). However, "[t]he Examiner did not need to present evidence of the obviousness of the method steps that are not required to be performed under a broadest reasonable interpretation of the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04 (II)).

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795